Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 21, 2020

The Court of Appeals hereby passes the following order:

A21A0380. EMILY ANN CANTRELL et al. v. STATE OF GEORGIA.

       In this adoption proceeding, the trial court held a hearing on February 10, 2020,
during which the petitioners were represented by attorney Susan Brown. The trial
court subsequently dismissed the petition for adoption, and petitioner Derek Cantrell
filed this pro se notice of appeal.1 We lack jurisdiction.
       The record on appeal contains no indication that Brown has withdrawn from
representing the petitioners in this case. Consequently, Cantrell’s pro se notice of
appeal is a nullity because, based on the current record, he currently is represented by
counsel in this action and thus may not attempt to represent himself. See Tolbert v.
Toole, 296 Ga. 357, 361-363 (3) (767 SE2d 24) (2014); Jacobsen v. Haldi, 210 Ga.
App. 817, 818-819 (1) (437 SE2d 819) (1993). As a result, Cantrell’s appeal is hereby
DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/21/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.



      1
        Cantrell, a non-lawyer, is the only petitioner who signed the notice of appeal.
He thus is the sole appellant because, as a non-attorney, he may not file an appeal on
behalf of any other parties. See Aniebue v. Jaguar Credit Corp., 308 Ga. App. 1, 1,
n. 1 (708 SE2d 4) (2011).